Citation Nr: 1400140	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 266	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a neck disability, claimed as secondary to bilateral pes cavus.

2.  Entitlement to service connection for a low back disability, claimed as secondary to bilateral pes cavus.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to bilateral pes cavus.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to bilateral pes cavus.

5.  Entitlement to service connection for Charcot-Marie-Tooth disease (CMT).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to May 1972.  The matters of service connection for neck, low back, and left and right hip disabilities are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Fargo, North Dakota Department of Veteran Affairs (VA) Medical and Regional Officer Center (RO).  At his request, the Veteran was scheduled for a March 2011 hearing on the matters; he cancelled the hearing in a January 2011 letter.  In June 2011, the Board remanded the case for further development.  The matter of service connection for CMT is on appeal from a December 2012 rating decision of the Fargo RO.

The Board has reviewed the Veteran's VA electronic data storage system record as well as his paper claims file to ensure that the complete record was considered.
 
The issue of service connection for CMT is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A neck injury in service is not shown; a chronic neck disability was not manifested in service; cervical spine arthritis was not manifested in the first postservice year; and the Veteran's current neck disability (to include arthritis) is not shown to have been caused or aggravated by his service-connected bilateral pes cavus.

2.  Competent evidence (VA and private physicians' opinions) establishes that 10 percent of the Veteran's low back disability is due to aggravation from service-connected bilateral pes cavus.

3.  Competent evidence (VA and private physicians' opinions) establishes that 10 percent of the Veteran's right hip disability is due to aggravation from service-connected bilateral pes cavus.

4.  Competent evidence (VA and private physicians' opinions) establishes that 10 percent of the Veteran's left hip disability is due to aggravation from service-connected bilateral pes cavus.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for 10 percent of the Veteran's low back disability as secondary to bilateral pes cavus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310. 

3.  Service connection for 10 percent of the Veteran's right hip disability as secondary to bilateral pes cavus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  Service connection for 10 percent of the Veteran's left hip disability as secondary to bilateral pes cavus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§  3.102, 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the claims of service connection for low back, right hip, and left hip disabilities are being granted and the claim of service connection for CMT is being remanded, discussion of the impact of the VCAA on those matters is not necessary.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quarticcio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for secondary service connection of a neck disability in a February 2009 (prior to the June 2009 rating decision).  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged notice was less than inadequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2009 and June 2012 (with August 2012 addendum opinion).  The Board finds that, taken together, these examinations and opinion are adequate for rating purposes, as the examiners expressed familiarity with the history of the disability, conducted thorough examinations, and explained the rationale for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In January 2013, the Veteran indicated he had no additional evidence to submit in connection with his appeal.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show as to the claims on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To substantiate a claim of service connection, the Veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  
Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If a fair preponderance of the evidence is against the claim, it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs do not show any complaints or treatment for, neck, right hip, or left hip disability.  They show that he sustained a lumbosacral strain in April 1972.  Subsequent STRs contain no further mention of a low back problem.  On service separation examination, a neck, hip, or back problem was not noted.

A 1977 VA treatment record notes multiple leg and back problems, and that doctors were unable to relate the Veteran's leg and back problems to his foot disability.  Subsequent VA treatment records show multiple complaints of neck pain and low back pain, particularly following an August 2006 accident at work.  Workman's Compensation records from August through October 2006 show x-rays revealed chronic degenerative disease, and treatment for neck paresthesia.  A November 2006 x-ray shows chronic degenerative disease of the cervical spine.  In May 2007  the Veteran complained of right hip pain; the diagnosis was right trochanteric bursitis and right hip necrosis (due to heavy alcohol use).  
 
On April 2009 VA examination, the Veteran reported a history of neck, lower back, and bilateral hip pain.  He also reported various lifting injuries to the lower back, as well as the neck injury noted in his Workman's Compensation records.  The examiner observed moderate limping, which was attributed to his right hip disability.  X-rays found degenerative changes; the diagnoses were arthritis in the cervical spine, lumbosacral spine, and both hips, with right hip osteonecrosis.

The April 2009 examiner opined that the Veteran's cervical spine arthritis was not related to service-connected bilateral pes cavus, citing the work-related injury in 2006 and the limited bio-mechanical relationship between the feet and the cervical spine.  The examiner also opined that lumbosacral spine arthritis was not related to pes cavus, considering the Veteran's history of lifting injuries and smoking, and the attribution of his abnormal gait to his right hip disability.  Bilateral hip arthritis and right hip osteonecrosis were also deemed unrelated to pes cavus, citing the Veteran's history of heavy cigarette and alcohol use as a more likely etiology in the absence of documentation consistent with long-term, significant gait disturbances.  

In July 2010, Dr. L.A.H., DPM, opined that pes cavus and CMT could be contributing factors in the Veteran's present disabilities.  He opined that prolonged gait abnormalities, partially due to bilateral pes cavus, contributed to the Veteran's low back and bilateral hip arthritis by exaggerating its natural progress. 

On June 2012 VA examination, the Veteran again reported a history of neck, low back, and bilateral hip pain.  He also reported undergoing a right total hip replacement in March 2011.  The diagnosis was arthritis of the cervical and lumbar spine, and both hips.  The examiner opined that (1) the claimed disabilities were due to age related natural progression and work-related injuries; and (2) the neck disability was not aggravated by pes cavus, as it is not known to aggravate cervical spine arthritis.  She disagreed with Dr. L.A.H.'s opinion that pes cavus could have caused the Veteran's hip condition.  She agreed that pes cavus could aggravate the hip disabilities, ultimately opining that they were at least as likely as not aggravated by bilateral pes cavus based on the fact that the Veteran began experiencing problems only 15 years prior.  In an August 2012 addendum, the June 2012 examiner clarified that aggravation of the Veteran's hip condition would be limited to a degree of less than 10 percent.  She explained that the Veteran's right hip replacement was due to alcohol use and age.  Aggravation of lower back arthritis by bilateral pes cavus was also noted as less than 10 percent.  She clarified a prior inconsistent opinion, indicating that the Veteran's neck disability was not aggravated by his bilateral pes cavus.

Initially, it is noteworthy that there were no reports of complaints or treatment for neck or hip problems in service, and that an April 1972 lumbosacral strain was acute and resolved with no apparent pathology.  A chronic neck, hip or back disability was not manifested in service, and arthritis of the neck, hips, or thoracolumbar spine was not manifested in the first postservice year.  The Veteran does not contend that these claimed disabilities are directly related to service.  Consequently, service connection for these disabilities on the basis that they were incurred or aggravated in service (or that arthritis of the neck, back, or hips may be presumed to have been incurred or aggravated therein) is not warranted.  

The Veteran's theory of entitlement to service connection for these disabilities is strictly one of secondary service connection.  It is not in dispute that he has current neck, low back, right hip, and left hip disabilities as arthritis in the neck, back, and both hips and right hip osteonecrosis have been diagnosed.  He has established service connection for bilateral pes cavus.  Consequently, what he must still show to substantiate the claims is that his current disabilities were caused or aggravated by his service-connected bilateral pes cavus.  That is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, the Veteran's statements alleging a causal relationship between his pes cavus and the claimed disabilities, without supporting medical opinions or literature, are not competent evidence in the matter.

Cervical Spine Arthritis
      
There is no competent (medical) evidence that relates the Veteran's present neck disability to his service-connected bilateral pes cavus.  The only medical evidence that specifically addresses the matter of a nexus between the Veteran's current neck disability and his bilateral pes cavus consists of the negative opinions of the April 2009 and June 2012 VA examiners, both citing to the Veteran's work-related injuries as a more likely cause of the disability.  The April 2009 examiner also noted the limited bio-mechanical relationship between the foot and neck, and the June 2012 examiner observed that pes cavus is generally not known to aggravate neck disabilities (and pointed to postservice work-related injuries as a more likely etiological factor).  As the opinions were based on thorough examinations, reflect familiarity with the record, and include explanation of rationale with citation to factual data, they are probative evidence in the matter.  Absent competent evidence to the contrary, they are persuasive.  Accordingly, service connection for a neck disability must be denied. 

Lumbosacral Spine and Bilateral Hip Arthritis with Right Hip Osteonecrosis

The opinions of podiatrist L.A.H. and the June 2012 VA examiner support the Veteran's claims that his low back and bilateral hip disabilities were aggravated by his service-connected pes cavus.  Dr. L.A.H. opined that prolonged gait abnormalities, due in part to pes cavus, helped exaggerate the natural progress of arthritic changes in the Veteran's hips and back.  The June 2012 VA examiner opined that the Veteran's low back disability was at least as likely as not aggravated by bilateral pes cavus (albeit to a degree less than 10 percent), and that his right and left hip disabilities were also at least as likely as not aggravated by his pes cavus (to a degree of less than 10 percent).  The VA examiner and Dr. L.A.H. are both competent to offer such opinions.  The opinions reflect familiarity with the Veteran's complaints and the history of the disabilities, and include rationale.  They are probative evidence in these matters; together, absent competent medical evidence to the contrary, they are persuasive.  

The Board notes that the June 2012 VA examiner emphasized the Veteran's right hip replacement was due to alcohol use and age, and disagreed with Dr. L.A.H.'s opinion that the hip disability was caused by pes cavus.  However, she expressly agreed with Dr. L.A.H. that pes cavus could aggravate the hip disabilities.  The Board further notes that a governing regulation provides that only the degree of a nonservice-connected disability that is due to aggravation by a service-connected disability may be service connected.  38 C.F.R. § 3.310.  The opinion that less than 10 percent of the disability is due to aggravation, considered in conjunction with the private medical opinion that relates the claimed disabilities to gait disturbances due to pes cavus, may reasonably be interpreted as indicating that approximately 10 percent, each, of the bilateral hip and low back disabilities is due to aggravation by service connected pes cavus.  The Board finds no reason to question the opinions of the medical providers and concludes that 10 percent of each of these claimed disabilities may be service connected.


ORDER

Service connection for a neck disability, claimed as secondary to bilateral pes cavus, is denied.

Service connection is granted for 10 percent of the Veteran's low back disability as secondary to pes cavus.

Service connection is granted for 10 percent of the Veteran's right hip disability as secondary to pes cavus.

Service connection is granted for 10 percent of the Veteran's left hip disability as secondary to pes cavus.


REMAND

A December 2012 rating decision denied service connection for CMT.  In January 2013, the Veteran filed a timely notice of disagreement with that determination.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status and requires further action.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should review the record and issue an appropriate SOC addressing the matter of service connection for CMT.  The Veteran had his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


